DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-4 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 USC 102(a)(1) and 102 (a)(2) as being anticipated by  US Patent Number 5,461,534 to Gondot.

Regarding claim 1, Gondot discloses a fastening structure comprising:
A first structural member including a composite material (column 2, lines 65-66 disclose “two components 1 and 2 made of composite material”), and having a first electrically-conductive surface that has electric conductivity (4a, column 3, lines 47-49 disclose “the grid 12 may be replaced by any other device suitable for 
A second structural member (component 2) having a second electrically-conductive surface (5a), the second electrically-conductive surface being in contact with the first electrically-conductive surface and having electric conductivity (column 3, lines 47-49 disclose “the grid 12 may be replaced by any other device suitable for ensuring good electrical continuity across the interface 4a-5a, e.g. an electrically conductive adhesive or sealant”, see Figure 1); and
A fastening member penetrating the first electrically-conductive surface and the second electrically-conductive surface, and fastening the first structural member and the second structural member (screw 10).

Regarding claim 2 (dependent on claim 1)¸ Gondot discloses the first structural member comprising a layer having the first electrically-conductive surface (interface portion 4a) and including an electrically-conductive composite material (column 4, lines 1-2 disclose “two components made of electrical conductive composite materials”).

Regarding claim 3 (dependent on claim 1), Gondot discloses all or a part of the first structural member including an electrically-conductive composite material (column 4, lines 1-2 disclose “two components made of electrical conductive composite materials”).

Regarding claim 4 (dependent on claim 1)¸ Gondot discloses the second structural member including a metal.  Column 3, lines 21-25 disclose “a metal grid 12 is disposed between the overlying portions 4a and 5a of the faces 4 and 5, the grid being provided with roughness or points suitable for penetrating into the substance of the components 1 and 2”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642